Title: To Thomas Jefferson from Bernard Peyton, 30 September 1822
From: Peyton, Bernard
To: Jefferson, Thomas

Dear Sir,Richd
30 Sepr 1822I am safely at home again thank God—Your note for $1,000 will be offerd for dist tomorrow, & whether done or no any dfts you may draw shall be honor’d, I hope & believe however there will be no difficulty in getting the disct by assuring the Directors no renewal of the note will be asked or expected, which you authorised me to do— I hope you had enough of the recent copious rains to raise your river sufficiently to send off loaded Boats, here, the water has not risen an inch yet, in consequence, & but small loads can pass the main river even—consequently, but little produce of any kind is coming in—present price $6 ¼ for Flour, wheat 117 @ 120¢, scarce, & in demand—corn $4 ¼—The Bundle of Books not present when I was with you, were fordd on the 13th Inst by a Mr. Estes’s Waggon, care Mr Raphael—I have delivered the message you requested to Mr. Barrett, who seems content—God bless you & all your good family your fd mo: sincerelyB. PeytonI have today pd a dft: for $50 90/100, drawn by T. J. Randolph, in Bedford, on your a/c, which is at your debit—B. P.